﻿I feel very honoured to be here once again to speak to the General Assembly on behalf of the Government of President Jose Azcona.
I should like to begin my statement by extending to you, Sir, my sincere congratulations on your election as President of this session of the General Assembly. I am certain that your abilities and your experience will be decisive in ensuring the success of our deliberations. Forty-five years ago my country came to the city of San Francisco to sign the United Nations Charter, convinced that the new Organization would play a major role of maintaining international peace and security and ensuring respect for human rights and the promotion of individual and collective progress.
As time has gone by, our faith in the Organization not only has survived intact but has grown because of its achievements. I need only recall the extremely important work done by the United Nations in the field of decolonisation and in promoting the codification of international law, as well as the efforts to ensure better standards of living for mankind.
But it is in the area of the maintenance of peace that the major efforts of our Organization have been most obvious. This work has been made possible by the concerted 'action of Member States and the most commendable activities of the Secretary-General, Mr. Javier Perez de Cuellar. It has also been facilitated by the new climate of relaxation of tension which seems to prevail in the world. Today, the Government of Honduras again expresses its belief in the United Nations and repeats its commitment to the purposes and principles of the Organization, convinced that it will continue to play a crucial role in the attainment of our common goals.
For many years mankind has been divided by ideological confrontations deriving from the cold war - the most obvious example of the conflict between East and West. Furthermore, in addition to the real threat of open confrontation between the super-Powers, there have been many localized conflicts in various parts of the world.
Against this disturbing backdrop, we have seen with concern how vast economic resources have been spent on a ruinous arms race. And yet the new climate of detente augurs well for a fundamental change in international relations that could bring the end of such struggles. The coming to power of a new generation of politicians in the Soviet Union has opened up prospects of major changes occurring in that country as well as other countries of Eastern Europe.
In fact the pragmatism demonstrated by that new leadership is changing the attitude of some Marxist Governments which now seem to be searching in the Western world for the authentic values of freedom and democracy, including economic concepts which not too long ago were being rejected by those regimes.
There is no doubt that respect for the human rights and political and social freedoms of the individual is the sine qua non for the material progress of mankind. Consequently, concerted international efforts must be intensified in order to ensure such respect.
Today the major features of democracy - such as free elections, freedom of expression and the right to organize political parties - are developing more fully in various parts of the world to a greater or lesser degree. We have witnessed the demolition of some of the ideological walls built in the past which represented an effort to protect a political system that had proved inoperative because it was unable to provide the citizens with the rights that it supposedly upheld.
In view of those political changes it is difficult to understand how in some countries of the world there can still exist Governments attempting to impose - by force of arms in many cases - and to export regimes based on doctrines and ideologies which have been recognized as not viable by those who used to advocate them.
The changes taking place in several Eastern countries may well contribute to peace in the world. Encouraging such changes and their consolidation and extension is in the interests of mankind as a whole. In this context, perestroika is welcome. Last year when we addressed the Assembly, we said how pleased we were at what had been done in obtaining peaceful negotiated solutions to some of the most difficult and bloodiest conflicts. We mentioned inter alia the end of hostilities between Iran and Iraq and the progress achieved in the negotiations for Namibian independence and the withdrawal of foreign troops from Namibia! territory. We would also like to see the end of the odious policy of apartheid. We welcome the return to their country of origin of the foreign troops that were in Afghanistan, an indispensable step for national reconciliation and effective self-determination for the Afghan people.
We are also pleased at the decision reached by the Governments of Argentina and the United Kingdom to begin contacts which, we hope, will lead to a solution of their dispute in relation to the Malvinas.
The situation in the Middle East continues to be a focus of international tension. Although the Camp David agreements gave us hope for movement towards peace, unfortunately there has been no expansion of dialogue in the area. There is the possibility of a properly structured international peace conference on the Middle East, and such a conference might well be the key to the solution of this conflict. My Government wishes to associate itself with the concern expressed by His Holiness, pope John Paul II in regard to the most distressing events in Lebanon. The world is powerless before the violent and continued destruction of that country, which was once an example of peaceful coexistence among communities with different religions. My Government is ready to support any resolution that could bring an end to that heart-breaking tragedy.
In early June the whole world watched stupefied at how the Government of the People's Republic of China responded to a peaceful student demonstration with violent repressive measures. The bloody events of Tiananmen Square, followed by executions and incarcerations, deserve universal condemnation.
It has been the practice at the United Nations that the right to self-determination referred fundamentally to peoples under colonial rule. That right, however, is in no way limited to those peoples, nor is it circumscribed to a given political situation which is now vanishing. Indeed, when the right to self-determination is invoked, emphasis is put on the ability of all people freely to choose the type or form of Government they deem best for themselves.
The basic concept is therefore free choice which, as set forth in resolution 1541 (XV) adopted by the General Assembly in 1960, must be carried out
"... through informed and democratic processes, impartially conducted and based on universal adult suffrage. The United Nations could, when it deems it necessary, supervise these processes." (resolution 1541 (XV), principle IX) In the light of that principle, each State is bound internally to guarantee to its own people the exercise of the right to self-determination. Paradoxically, we frequently see how this right is violated through a twisted interpretation in order to crush the popular will. In this context I wish to mention that at the twenty-first consultative meeting of the Ministers of Foreign Affairs of the American continent I stated our concern over the serious irregularities that occurred in the elections in the Republic of Panama, which led to a disregard of the popular will expressed in the ballot boxes and to the establishment of a de facto government in that country. We again express the hope that the International Conference in Paris on the question of Cambodia will mark the beginning of a dialogue that can lay the bases for a just and lasting settlement of that conflict. The people of Cambodia must be enabled, without foreign intervention, and as soon possible, to determine their own fate.
On the question of Western Sahara, my Government supports the resolutions of the General Assembly calling for a referendum that will permit the people of that country to decide what future is best for them.
On the Korean question, my country advocates, and would encourage, negotiations between South Korea and North Korea towards a peaceful solution of their differences. In accordance with the principle of the universality of the United Nations, we reaffirm our belief that all nations that subscribe to the principles of the San Francisco Charter should be able to become part of the United Nations family should they so desire. In particular, we support the Republic of Korea in its wish to join.
On the situation in Central America, to which I shall refer later in greater detail, I want to point to the significant developments in the efforts to solve the crisis. The summit meeting held by the Central American Presidents in Tela, Honduras? concluded with the signing of major agreements, whose implementation will guarantee the process of normalisation in Central America.
Today, more than ever before, mankind is aware of the serious challenge posed by illegal drug trafficking and its consequences. A few years ago, in another international forum, the delegation of Honduras spoke about the dangerous link between political terrorism and drug traffickers. We said: "typifying the abhorrent phenomenon called narco-terrorism, that inexorable enemy of youth in particular and of mankind in general, is that it tends to destroy, bit by bit, the physical and moral integrity of our peoples in order to reach its treacherous goals. The promoters of this vile business own sophisticated equipment and machinery; they have international contacts and a strong defence apparatus which enables them to confront their respective Governments and authorities. Our Organization cannot remain aloof from these repugnant actions, and must take initiatives not only to condemn them firmly but to make available to Member States the legal instruments necessary for the prevention and punishment of such crimes."
Drug trafficking must be attacked in all its aspects. Production and processing facilities must be destroyed, and demand and use must be eliminated or at least reduced. If that is achieved, the countries serving as bridges, which, owing to their geographical location, are usually the real victims, will be cut out of the crime routes, thus putting a stop to the enormous illicit profits from money laundering, which can have a dangerous influence on States at different levels of the power structure.
In this connection, we welcome the initiatives of the President of the United States of America and other Heads of State to fight this problem through a programme to reduce drug use and to assist other Governments to stop drug production and trafficking. My Government again states its determination to do its utmost to contribute to the eradication of this scourge. We express our solidarity with the President, Mr. Virgilio Barco Vargas, and Government of Colombia in their efforts.
Last year the General Assembly adopted resolution 42/169, which established the international decade for natural disaster reduction. My country, conscious of the enormous material and human losses caused by such disasters throughout the world, was one of the sponsors of that resolution. In this connection, one is reminded of the hurricane Hugo, which recently devastated various Caribbean States and part of the American mainland.
It is clear that concerted international action can encourage the adoption of measures to reduce the damage done by natural disasters. For such action to succeed, however, it is necessary to strengthen civil-defence structures and institutions charged with study, prevention, assistance and rehabilitation.
I take this opportunity to restate my Government's recognition of the efforts of the United Nations in the field of international co-operation. In this connection, the work of the United Nations Development Programme (UNDP) should be singled out.
The difficult economic situation faced by Central American countries - including, of course, Honduras - has worsened because of the drop in the prices of traditional export products, the burden of servicing foreign debt, and increased protectionism in various parts of the world. In addition, political tension and conflicts affecting the Central American isthmus in the last decade have discouraged foreign investment and tourism. I feel that this situation cannot be solved unless the Central American States take joint action, with support from the international community. The agreements signed by the Presidents of the Central American countries to put an end to the crisis in the area and the welcome they have received have resulted in important international initiatives.
The launching of the Special Plan of Economic Co-operation for Central America is the result of concerted action by the international community. It supports commitments by the Central American countries themselves to try to improve the standard of living of their peoples and to achieve social justice as the foundation for firm and lasting peace. My Government has participated actively with other Governments in the region in work related to the launching of the Special Plan of Economic Co-operation for Central America, which is being carried out under the auspices of UftDF. We hope that that forum can be used as an additional means of dialogue to channel the necessary resources for promoting development, strengthening the democratisation process, and ensuring peace.
In the context of Central America, I should remind the General Assembly that Honduras has to provide temporary shelter for the very large number of people immigrating irregularly because of violence in other countries in the area. More than 60 per cent of the national territory is covered by forest, and, already, almost all the fertile agricultural areas are taken up. 
The demographic pressure of this enormous illegal immigration, which accounts now for 10 per cent of the entire Honduran population, has contributed greatly to the establishment of a slope-type agriculture that has led to a deterioration in our environment; and catastrophic effects over the medium and long terms are to be expected unless measures are taken to control this migration. Conservation and re-establishment of the ecological balance are an absolute priority for the survival of mankind.
	At the international meeting on Central American refugees, held in Guatemala late in May this year, the Government of Honduras set forth the following criteria underlying its refugee policy. The problem of refugees in the area is and must be a temporary one. The refugee phenomenon is political in nature. This implies that its solution will be possible only if political and social conditions are created which can encourage and facilitate the return of refugees to their countries of origin. For this to be feasible, the international community must encourage measures to strengthen normal institutions guaranteeing the rule of law and peace in all countries in the area. We believe that international assistance to resolve this problem must be provided in proportion to the sacrifices made by countries that have taken in refugees, and the efforts by the countries of origin to expedite the repatriation of their citizens and nationals. Until voluntary repatriation actually occurs, Honduras will guarantee the security of refugees in the country, subject to total respect for its sovereignty, the security of its own population and the application of its legal regime. We feel that Honduras has been forced to pay too high a price for the violence occurring in neighbouring countries, as we took in flews of refugees in numbers far beyond our nation's capacity.
It is time for those countries that have generated the refugee flows to assume the responsibility of solving their own domestic problems, so that the necessary conditions may be established for their citizens to return home. For the decisions of the International Conference on Central American Refugees to take effect, along with the meeting on donations this past July in Geneva, within the framework of the Special Programme for Central America, it is essential that the international community lend its political and financial support to the work being done by the Secretary-General of the United Nations, the United Nations Development Programme and the Office of the United Nations High Commissioner for Refugees. My Government would restate its position on the urgent need to find a prompt and reasonable solution to the foreign debt problem of the developing countries. The weight of debt-servicing slows down development, and it is a serious obstacle to the implementation of democratic objectives. In this respect, we agree with what was said by the Council of Ministers of the European Community, which last June in Madrid stated:
"A solution of this problem, particularly in Latin America, is of major importance to the consolidation and strengthening of democracy." It may seem rather odd, but our developing countries have found greater receptivity and understanding in respect of their foreign debt problems from some of the private banks, while the international development institutions and organizations, of which we are founding members, continue to try to impose on us outdated formulas which have already created explosive situations in several countries.
During the current decade, the Central American isthmus has faced unprecedented events. The unleashing of violence in some countries of the region has led to consequences that have gone far beyond their political borders and affected the area as a whole. The instability resulting from this situation end the inclusion of the Central American crisis in the agenda of East-West confrontation, and the deterioration of the economic, political and social situation in the area, have made us aware of the great need to find a joint answer to this new situation. In spite of existing ideological differences, the Governments in the region, from the early part of this decade, began a very complex political dialogue, which today enables us to look to the future with some optimism. Honduras agrees with what was said at the Contadora talks, namely, that the major contribution by each State to regional peace is the maintenance of its own internal peace. So we agree that the decisive and most important needs are the carrying out of political processes of a true democratic, pluralistic and participatory nature, and the urgent need to ensure better standards of living for our citizens.
On the first matter, I am pleased to say that on 26 November 1989, the people of Honduras will once again go to the polls to choose the government that will lead our nation in the course of the next four years. This democratic exercise, which will take place for the third time in this decade, is another step on the way to the strengthening of our democracy. The people of Honduras are committed to dialogue, as can be seen also outside our borders, in as much as we try at all times to use the procedures for peaceful solutions to international disputes. It is in that spirit that the Government of Honduras has participated actively, from the outset, in the peace processes for the Central American region.
There were two meetings that speeded up normalization in the region: the Costa del Sol summit of 14 February in El Salvador, aid the San Pedro Sula ministerial meeting in Honduras - San Jose - on 28 February between the European Economic Community and the Central American countries members of the Contadora Group. On 7 August of this year, Honduras was honoured to host the Central American presidential summit in the port of Tela. At that time, important agreements were signed which have helped revitalize the regional peace; process.
The agreement signed at that summit meeting, which took place exactly two years after the signing of "the procedure to establish a firm and lasting peace in Central America", offer hope for a solution to the crisis affecting our region.
In the city of Tela, the Presidents adopted three documents: a political Declaration; a Joint Plan for the voluntary demobilization, repatriation or relocation of the Nicaraguan resistance and other armed groups; and the extra judicial Agreement between Honduras and Nicaragua, relating to the suit introduced by the latter at the International Court of Justice in 1986, in a case separate from the regional negotiation effort.
The plan to demobilize the Nicaraguan resistance is essentially based on major progress in the national reconciliation and democratisation process to which the Government of Nicaragua is committed. That Government's compliance with its obligations concerning dialogue and national reconciliation is imperative for the re-incorporation of those repatriated to Nicaragua into their country's economic, social and political life under proper conditions and with adequate guarantees.
Under the plan, the responsibility for carrying out all the necessary activities for voluntary demobilization, repatriation or relocation falls within the competence of the International Support aid Verification Commission formed by the Secretary-General of the United Nations and the Secretary-General of the Organization of American States.
I am pleased to report that the extra judicial agreement between Honduras and Nicaragua, signed with the moral and political support of the Presidents of Costa Rica, El Salvador and Guatemala, has greatly helped to expedite the regional normalization process, including the establishment of a United Nations group of observers for Central America, made up of specialists from Canada, Spain and the Federal Republic of Germany, to verify compliance by the five Central American countries with the security commitments they have entered into.
Lest the term foreseen in the joint plan should expire with Honduran territory still being used by armed elements from Nicaragua or El Salvador, my Government has already presented a formal request to the Security Council for an international peace force to prevent the use of our territory as sanctuary. We proposed such a force on 12 November 1987 in the General Assembly of the Organization of American States and reiterated the proposal on 4 October 1988 during the forty-third session of this Assembly. In addition, Honduras suggested the initiation of a dialogue between the super-Powers on the Central American crisis. As we know, that dialogue has already started, and it holds much promise. However, its final results will be effective only if another political dialogue - between the Sandinista Government and its armed opponents - also takes place.
Another cause of concern for Central America is the situation prevailing in the Republic of E1 Salvador. In spite of the holding of two consecutive, unchallenged elections and the invitation by the Salvadorian Government to irregular groups to join in the political process, on an equal footing, violence against the people and Government of El Salvador continued until recently. Despite the dark clouds still hanging over our world, the Government of President Azcona looks to the future with optimism. The rule of law is extending throughout the world, bringing with it justice, freedom and development. If we can reach those goals in the not-too-distant future, we shall be able to proclaim with justified satisfaction that this Organization has achieved the objectives set when it was established and that we, as citizens of the world, have made reality of the ideals that all mankind strives for.  
